
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


STOCK OPTION GRANT PROGRAM
FOR
NONEMPLOYEE DIRECTORS UNDER THE
PONIARD PHARMACEUTICALS, INC.
2004 INCENTIVE COMPENSATION PLAN
(as amended June 15, 2005, September 27, 2006, February 7, 2007 and June 14,
2007)


        The following provisions set forth the terms of the stock option grant
program (the "Program") for nonemployee directors of Poniard
Pharmaceuticals, Inc. (the "Company") under the Company's 2004 Incentive
Compensation Plan (the "Plan"). The following terms are intended to supplement,
not alter or change, the provisions of the Plan, and in the event of any
inconsistency between the terms contained herein and in the Plan, the Plan shall
govern. All capitalized terms that are not defined herein shall be as defined in
the Plan.

1.Eligibility

        Each director of the Company elected or appointed to the Board who is
not otherwise an employee of the Company or any Related Corporation (an
"Eligible Director") shall be eligible to receive New Grants and Annual Grants
under the Plan, as discussed below.

2.New Grants

        Each Eligible Director shall receive a nonqualified stock option to
purchase 30,000 shares of Common Stock ("New Grant") upon such Eligible
Director's initial election or appointment to the Board. New Grants shall vest
and become exercisable in two equal installments according to the schedule set
forth in Section 4 below.

3.Annual Grants

        Beginning with the 2007 annual meeting of shareholders, each Eligible
Director shall automatically receive a nonqualified stock option to purchase
15,000 shares of Common Stock immediately following each year's annual meeting
of shareholders (each, an "Annual Grant"); provided that any Eligible Director
who received a New Grant within five months prior to an annual meeting of
shareholders shall not receive an Annual Grant until the next year's annual
meeting. Annual Grants shall vest and become exercisable in two equal
installments according to the schedule set forth in Section 4.

4.Vesting and Exercisability

        Options shall vest and become exercisable according to the following
schedule:

(a)New Grants


Period of Optionee's Continuous
Service as a Director From
the Date the Option Is Granted

--------------------------------------------------------------------------------

  Portion of Grant
That Is Vested and Exercisable

--------------------------------------------------------------------------------

One year   50%
Two years
 
100%

(b)Annual Grants


Period of Optionee's Continuous
Service as a Director From
the Date the Option Is Granted

--------------------------------------------------------------------------------

  Portion of Grant
That Is Vested and Exercisable

--------------------------------------------------------------------------------

Upon first annual meeting of
shareholders after grant   50%
Upon second annual meeting of
shareholders after grant
 
100%

Subject to the exercisability schedule described above, each option may be
exercised in whole or in part at any time; provided, however, that an option may
not be exercised for less than a reasonable number of shares at any one time, as
determined by the Plan Administrator.

--------------------------------------------------------------------------------



5.Option Exercise Price

        The exercise price of an option shall be the fair market value of the
Common Stock on the date of grant.

6.Manner of Option Exercise

        An option shall be exercised by giving the required notice to the
Company, stating the number of shares of Common Stock with respect to which the
option is being exercised, accompanied by payment in full for such Common Stock,
which payment may be, to the extent permitted by applicable laws and
regulations, in whole or in part (a) in cash or check, (b) in shares of Common
Stock owned by the Eligible Director for at least six months (or any shorter
period necessary to avoid a charge to the Company's earnings for financial
reporting purposes) having a fair market value equal to the aggregate option
exercise price, or (c) if and so long as the Common Stock is registered under
the Exchange Act, by delivery of a properly executed exercise notice, together
with irrevocable instructions to a broker, to promptly deliver to the Company
the amount of proceeds to pay the exercise price, all in accordance with the
regulations of the Federal Reserve Board.

7.Term of Options

        Each option shall expire upon the earlier of ten years from the date of
grant or five years after an Eligible Director's termination of service as a
director, as follows:

        (a)   In the event that an Eligible Director ceases to be a director of
the Company for any reason other than the death of the Eligible Director, the
unvested portion of any option granted to such Eligible Director shall terminate
immediately and the vested portion of the option may be exercised by the
Eligible Director only within five years after the date he or she ceases to be a
director of the Company or prior to the date on which the option expires by its
terms, whichever is earlier.

        (b)   In the event of the death of an Eligible Director, the unvested
portion of any option granted to such Eligible Director shall terminate
immediately and the vested portion of the Option may be exercised only within
five years after the date the Eligible Director ceases to be a director or prior
to the date on which the option expires by its terms, whichever is earlier, by
the personal representative of the Eligible Director's estate, the person(s) to
whom the Eligible Director's rights under the option have passed by will or the
applicable laws of descent and distribution or the beneficiary designated
pursuant to Section 12 of the Plan.

8.Transferability


        During an Eligible Director's lifetime, an option may be exercised only
by the Eligible Director or a permitted assignee or transferee of the Eligible
Director (as provided below). No options granted under the Program may be sold,
assigned, pledged or transferred by the Eligible Director or made subject to
attachment or similar proceedings other than by (a) will or the applicable laws
of descent and distribution, (b) gift or other transfer to either (i) a spouse
or other immediate family member or (ii) any trust, partnership or other entity
in which the Eligible Director or such Eligible Director's spouse or other
immediate family member has a substantial beneficial interest; or (c) the
designation by an Eligible Director in writing during the Eligible Director's
lifetime of a beneficiary to receive and exercise options in the event of the
Eligible Director's death (as provided in Section 12 of the Plan); provided,
however, that any option so assigned or transferred shall be subject to the
terms and conditions of the Plan and the instrument evidencing the option. Any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
option under the Plan or of any right or privilege conferred thereby, contrary
to the provisions of the Plan, or the sale or levy or any attachment or similar
process upon the rights and privileges conferred hereby, shall be null and void.

2

--------------------------------------------------------------------------------



9.Amendment

        The Board may amend the provisions contained herein in such respects as
it deems advisable. Any such amendment shall not, without the consent of the
Eligible Director, impair or diminish any rights of an Eligible Director under
an outstanding option.

10.Effective Date

        The Program shall become effective on the date approved by the Company's
Board.

        Provisions of the Plan (including any amendments) that are not discussed
above, to the extent applicable to Eligible Directors, shall continue to govern
the terms and conditions of options granted to Eligible Directors.

        Effective: May 18, 2004
        Section 2 amended: June 15, 2005
        Sections 2 and 3 amended: September 27, 2006 (to reflect one-for-six
reverse stock split effective September 22, 2006 and to reflect change of
company name)
        Sections 2 and 3 amended: February 7, 2007 (to increase "New Grant" to
20,000 shares from 8,333 shares and "Annual Grant" to 10,000 shares from 3,333
shares)
        Sections 2 and 3 amended: June 14, 2007 (to increase "New Grant" to
30,000 shares from 20,000 shares and "Annual Grant" to 15,000 shares from 10,000
shares)

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



STOCK OPTION GRANT PROGRAM FOR NONEMPLOYEE DIRECTORS UNDER THE PONIARD
PHARMACEUTICALS, INC. 2004 INCENTIVE COMPENSATION PLAN (as amended June 15,
2005, September 27, 2006, February 7, 2007 and June 14, 2007)
